Citation Nr: 0534337	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  04-11 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for degenerative disc disease of the cervical 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1995 to 
July 2001.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.

In August 2005, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The Board notes that at the September 2001 VA examination, 
the veteran complained of headaches secondary to his neck 
pain.  As it is unclear whether the veteran wishes to make a 
claim for headaches secondary to service-connected 
disability, this matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  Since the veteran's separation from service, his cervical 
spine disability has been objectively shown by x-ray evidence 
of arthritis (osteophyte formation), loss of normal lordosis, 
and degenerative disc disease, resulting in moderate 
limitation of motion, subjective complaints of pain with 
motion, and some functional impairment, to include decreased 
grip strength.

2.  During the entire appeal period, there has been no 
objective evidence of neurological findings warranting a 
separate rating.




CONCLUSION OF LAW

 The criteria for an initial evaluation of 20 percent, but no 
higher, were met for the cervical spine disability as of the 
grant of service connection.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 (2002); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5235-5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder, which includes, but is not limited 
to:  the appellant's contentions, including testimony 
presented at the August 2005 travel board hearing; VA 
examination reports dated in September 2001, February 2004, 
and March 2004; VA records for treatment in November 2000; 
and private medical records for treatment.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the appellant or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
	(Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on this claim.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for degenerative disc disease of the cervical 
spine (claimed as cervical strain).  As such, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. § 4.40.

The Board notes that during the course of this appeal the 
regulations for rating disabilities of the spine were revised 
effective September 23, 2002, and effective September 26, 
2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The Board will evaluate the 
veteran's claim under both the old criteria in the VA 
Schedule for Rating Disabilities and the current regulations 
in order to ascertain which version would accord him the 
highest rating.  There is no precedential caselaw or General 
Counsel opinion that prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  Thus, the rule in Karnas v. Derwinski, 1 
Vet. App. 308 (1991), that the veteran is entitled to the 
most favorable of the versions of a regulation that was 
revised during his appeal, allows application of the prior 
versions of the applicable diagnostic codes at 38 C.F.R. § 
4.71a to the period on or after the effective dates of the 
new regulations.  

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
(2) whether an increased rating is warranted under the 
"new" criteria for intervertebral disc syndrome at any time 
on or after September 23, 2002; and (3) whether an increased 
rating is warranted under the "new" criteria for other 
disabilities of the thoracolumbar spine at any time on or 
after September 26, 2003.  The effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  See VAOPGCPREC 
3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where compensation 
is awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue).  

The RO considered all these changes in adjudicating the 
veteran's claim.  The March 2004 statement of the case 
considered the old and new criteria for evaluating disc and 
other spinal diseases and provided the old and new rating 
criteria to the veteran and his representative.  Therefore, 
there is no prejudice to the veteran by this Board decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Choice of diagnostic codes

A review of the record shows that service connection was 
granted for cervical strain with degenerative disc disease 
and that a 10 percent evaluation was assigned effective from 
July 16, 2001 under Diagnostic Code 5003.  Diagnostic Code 
5003 pertains to degenerative arthritis or degenerative joint 
disease.  The veteran is service-connected for degenerative 
disc disease which was previously evaluated under Diagnostic 
Code 5293 and is now evaluated under Diagnostic Code 5243.  
The Board will consider whether a higher rating can be 
assigned under any of these diagnostic codes.

Evaluation of orthopedic disability

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.

In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  The 10 and 20 
percent evaluations based on x-ray evidence may not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Prior to September 26, 2003, the rating criteria for 
Diagnostic Code 5290 (limitation of motion of the cervical 
spine) were as follows:  

*	10 percent = slight limitation of motion
*	20 percent = moderate limitation of motion
*	30 percent = severe limitation of motion

The words "slight," "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  It 
should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  Rather, it is the Board's responsibility to 
evaluate all the medical evidence and determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc.  
38 C.F.R. §§ 4.2, 4.6.

Although the criteria under Diagnostic Code 5290 were less 
defined than the current criteria (discussed in more detail 
below) and numerical ranges of motion were not provided in 
the prior rating criteria, guidance can be obtained from the 
amended regulations.  In adopting specific ranges of motion 
to define what is normal, VA stated that the ranges of motion 
were based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometer.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).   In other 
words, even though pre-2003 regulations did not define normal 
range of motion for the spine, the current definition is 
based on medical guidelines in existence since 1984.  The 
Board concludes it is reasonable, then, to consider the 
current definition of normal range of spine motion when 
rating spine disabilities under the old criteria. 

For VA compensation purposes under the revised General Rating 
Formula for Diseases and Injuries of the Spine, see 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2005), normal forward 
flexion of the cervical spine is 0 to 45 degrees, extension 
is 0 to 45 degrees, left and right lateral flexion are 0 to 
45 degrees and left and right lateral rotation are 0 to 80 
degrees.  "Combined range of motion" under the General 
Rating Formula refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion and left 
and right rotation.  The normal combined range of motion for 
the cervical spine is 340 degrees.  The normal ranges of 
motion noted above are the maximum that can be used for 
calculation of the combined range of motion.  Each range of 
motion measurement is rounded up to the nearest five degrees.

In exceptional cases, an examiner may state that because of 
age, neurologic disease or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine of a particular individual should be considered normal 
for that individual, even if it does not conform to the 
"normal range of motion" defined above.  Provided that the 
examiner supplies an explanation, the examiner's assessment 
that the range of motion is normal for the individual will be 
accepted.

Under the General Rating Formula for Diseases and Injuries of 
the Spine effective on September 26, 2003, subjective 
criteria for limitation of motion such as "slight" to 
"moderate" to "severe" were replaced with objective 
criteria based on range of motion measurements.  Diagnostic 
Code 5290 (limitation of motion of the cervical spine) was 
eliminated.  The criteria of the General Rating Formula, as 
they pertain to cervical spine disabilities, are as follows:

*	10 percent = forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; 
or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater that 335 
degrees; or, muscle spasm, guarding or localized 
tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 
50 percent or more of the height
*	20 percent = forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in abnormal gait or 
abnormal contour such as scoliosis, reversed lordosis or 
abnormally kyphosis
*	30 percent = forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine
*	40 percent = unfavorable ankylosis of the entire 
cervical spine
*	100 percent = unfavorable ankylosis of the entire spine

[The Board has edited the rating criteria to remove 
references to disabilities of the thoracolumbar spine, since 
the question at issue here is the veteran's cervical spine.]

The Board concludes a 20 percent rating was warranted for 
limitation of cervical spine motion under the old or the new 
rating criteria.

With respect to the old rating criteria, although the 
September 2001 VA examination showed normal range of cervical 
spine motion, no numerical findings were reported, and the 
March 2002 private chiropractor's report showed range of 
motion that could reasonably be classified as moderate in 
extent.  Although there was very slight limitation of 
extension and no limitation of flexion in March 2002, there 
were slightly more limitations with lateral flexion and 
lateral rotation.  

Not all criteria need to be shown to warrant a higher rating, 
but there must be sufficient evidence to conclude that the 
disability approximates that consistent with a higher rating.  
In addition to some of the criteria shown for the 20 percent 
rating for limitation of motion, the Board must consider the 
severity of functional loss shown.  38 C.F.R. §§ 4.40, 4.45.  
It must also be noted that in-service x-rays of the cervical 
spine in March 2000 showed loss of normal cervical lordosis, 
a finding supporting the veteran's claims of pain with 
motion.  He complains of pain with motion, which seems 
reasonable in light of the x-ray and MRI findings. There is 
also evidence from the private chiropractor of decreased grip 
strength, an indicator of functional loss.  Although not 
consistently present, as shown by the VA examinations, it 
still must be considered, and the Board must resolve any 
reasonable doubt in the veteran's favor.  All in all, taking 
into account the functional loss and pain with motion, it is 
clear his disability at least approximated a moderate level 
warranting a 20 percent rating.  

With respect to the new rating criteria, loss of lordosis was 
also shown on x-rays in February 2004, clearly meeting the 
requirements for a 20 percent rating.

The Board concludes a rating higher than 20 percent could not 
be assigned, however, for the orthopedic manifestations of 
the veteran's disability.  In order to warrant a 30 percent 
rating under Diagnostic Code 5290, the veteran's limitation 
of cervical spine motion would have to be severe.  With full 
flexion at all times since service, the remaining limitations 
of motion would have to be significantly limited for his 
overall disability level to be severe.  He has only had 
moderate limitations, at best, with extension and lateral 
flexion of the spine (30/45 degrees), and moderate 
(approximately 50 percent of normal) limitations with lateral 
rotation (40/80).  The Board has taken into account the 
functional impairment shown in assigning him a 20 percent 
rating.  Without any greater impairment, his disability 
cannot reasonably be classified as severe.

A rating in excess of 20 percent for the veteran's orthopedic 
manifestations of his cervical spine disability is not 
appropriate as the next higher applicable rating of 30 
percent is only warranted for forward flexion of the cervical 
spine 15 degrees or less; or favorable ankylosis of the 
entire cervical.  At the March 5, 2004 VA examination, the 
veteran demonstrated full flexion, extension limited to 30 
degrees, lateral bending bilaterally limited to 30 degrees, 
and rotation bilaterally limited to 40 degrees with some 
discomfort and stiffness at the ends of the range of motion.  
Thus, the veteran demonstrated a combined range of motion of 
215.  

Therefore, for the reasons given above, the Board concludes 
the veteran is entitled to a 20 percent disability rating for 
his cervical spine disability under either the old or new 
rating criteria.  Although this is a Fenderson situation, the 
medical evidence shows a consistent level of disability since 
separation from service, and the Board concludes a staged 
rating is not appropriate.

Evaluation of disc disease

As noted above, the veteran is service-connected for disc 
disease of the cervical spine, clearly shown on in-service 
diagnostic tests, and confirmed on March 2004 MRI.

Having concluded a 20 percent rating can be assigned for 
limitation of motion of the cervical spine, the Board will 
focus the analysis below on whether a higher rating can be 
awarded for any time period since the grant of service 
connection based on manifestations of disc disease.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, in effective 
prior to September 23, 2002, the rating criteria were as 
follows:

*	10 percent = mild
*	20 percent = moderate, with recurring attacks
*	40 percent = severe, with recurring attacks and 
intermittent relief
*	60 percent = pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to the site 
of the diseased disc, with little intermittent relief.

The Board notes that the veteran has consistently complained 
of neurological disability or symptoms from his disc disease, 
such as weakness.  The service medical records indicate that 
despite his complaints, there were no associated neurological 
deficits associated with his disc disease.  See February 21, 
2001 report.  At the September 2001 VA examination, 
symmetrical strength was shown in all relevant muscle groups, 
to include with hand grasping.  The only abnormality was 
decreased sensation along the extreme lateral surfaces of the 
hand and fifth digit.   March and May 2002 chiropractic 
reports indicated that the veteran had decreased grip 
strength in the left hand as well as neuropathy in the 
brachial plexus on the left.  At the February 2004 VA 
peripheral nerve examination, the veteran reported pain with 
activity, tingling in the back of the left upper arm and at 
the left little finger, and decreased grip strength.  
However, neurological examination was without evidence of 
abnormality.  The examiner noted that the veteran's 
complaints could not be objectified, and there was no 
clinical evidence to support the complaints of aching or 
decreased grip strength in the left upper extremity. 

The Board cannot conclude that a higher rating (that would be 
a 40 or 60 percent rating) under the prior version of 
Diagnostic Code 5293 can be assigned based on the lack of 
medical evidence corroborating the veteran's complaints.  His 
complaints would, at best, be considered mild and would 
warrant no more than a 10 percent rating based on the 
manifestations of disc disease alone.

The rating criteria for Diagnostic Code 5293 (IVDS) changed 
on September 23, 2002.  As of that date, the criteria for 
Diagnostic Code 5293 (IVDS) became as follows:  evaluate IVDS 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations, along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.  

Effective September 26, 2003, intervertebral disc syndrome 
was assigned a new diagnostic code number (5243), and the 
instruction with respect to the separate evaluation of 
neurologic and orthopedic manifestations was re-worded and 
moved to Note 1, following the General Rating Formula for 
Diseases and Injuries of the Spine, and the above-mentioned 
instruction was re-phrased to state that intervertebral disc 
syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25.  
However, these revisions were intended to be clarifying and 
non-substantive in nature.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 
4, 2002) (indicating that the then-proposed amendment "would 
make editorial changes", but would not "represent any 
substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome").  (The Board 
notes that some of the Notes were inadvertently omitted when 
Diagnostic Code 5293 was re-published as Diagnostic Code 5243 
in August 2003; however, this has since been corrected.  See 
Schedule for Rating Disabilities; The Spine; Correction, 69 
Fed. Reg. 32,449 (June 10, 2004)).

For purposes of evaluation under this diagnostic code, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  It is not necessary to 
discuss the revised criteria any further, however, since the 
veteran has never had an "incapacitating episode" as 
defined by statute.  He has never alleged that his cervical 
spine disease has incapacitated him for any length of time, 
and there is no medical evidence showing bedrest has ever 
been prescribed.  Therefore, the "combined chronic 
manifestations" method of rating his disability applies 
under the revised criteria.

As already discussed above, the orthopedic manifestations are 
assigned a 20 percent rating under the revised rating formula 
based on loss of lordosis.  The question, then, is whether 
there are separate neurological manifestations warranting a 
separate rating.  When rating IVDS under the "chronic 
manifestations" method, orthopedic disabilities are rated 
using the evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Neurologic disabilities 
are rated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  The two 
evaluations are then combined under the guidance of 38 C.F.R. 
§ 4.25.  VA could also evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1) (2004). 

The emphasis here is on the word "objective."  Although the 
veteran may complain of neurological symptoms (i.e., 
weakness of the upper extremity), there is no objective 
evidence of neurologic impairment.  The veteran has not 
alleged bowel or bladder impairment. The only medical 
evidence post-dating the revisions to the rating criteria is 
the 2004 VA examinations which showed no objective evidence 
of neurological impairment.  Motor strength, sensation, and 
reflexes were all normal. Therefore, based on the lack of 
such symptomatology in this case, a separate rating could not 
be assigned under the revised rating criteria.  

Prior to the revisions, it is arguable whether a separate 
rating could have been granted for neurological disability in 
addition to the limitation of motion rating discussed above.  
However, the only abnormality shown was some sensory loss 
along the hand and finger on the 2001 VA examination, which 
would not be significant enough to warrant a separate rating.  
The decreased grip strength shown is considered part of the 
functional impairment resulting from the spine disease and 
was considered above.

Consideration of other diagnostic codes

The Board concludes that a rating higher than the 20 percent 
granted above cannot be assigned under any pertinent 
diagnostic code under the old or new rating criteria.

Prior to September 26, 2003, Diagnostic Code 5285 for 
residuals of vertebral fracture would not apply to the 
veteran's service-connected condition, since the medical 
evidence does not show that he ever fractured any cervical 
vertebra.  Diagnostic Codes 5286 or 5287 would not apply 
since the veteran does not have ankylosis of the cervical 
spine. Diagnostic Codes 5291, 5292, and 5295 (2003) pertained 
to thoracic or lumbar spine disabilities.  Therefore, the 
only diagnostic codes potentially applicable to the veteran 
prior to September 26, 2003, were Diagnostic Codes 5290 and 
5293.

The Board notes that there is no evidence of record that the 
veteran's cervical spine disability causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable. 
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
cervical spine disability.  Hence the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

In this case, the Board notes that the issue on appeal arises 
from a notice of disagreement as to the initial rating 
assigned to the veteran's degenerative disc disease of the 
cervical spine, and as such, represents a "downstream" 
issue as referenced in VAOPGCPREC 8-2003 (December 22, 2003), 
summary published at 69 Fed. Reg. 25,180 (May 5, 2004), a 
precedent opinion of VA's General Counsel that is binding on 
the Board (see 38 U.S.C.A. 7104(c); 38 C.F.R. § 14.507).  The 
opinion states that if, in response to notice of its decision 
on a claim for which VA has already given the 38 U.S.C. § 
5103(a) notice, VA receives a notice of disagreement that 
raises a new issue, 38 U.S.C. § 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly-raised issue.  With 
regard to the instant case, the Board finds that adequate 38 
U.S.C. § 5103(a) notice was provided as to the original claim 
for service connection in August 2001, and as such, the 
rating assignment issue on appeal falls within the exception 
for the applicability of 38 U.S.C.A. § 5103(a).

The August 2001 letter advised the veteran what information 
and evidence was needed to substantiate the claim of 
entitlement to service connection and of his and VA's 
respective duties for obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
SOC (SSOC), he was provided with specific information as to 
why his claim was being denied, and of the evidence that was 
lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the SOC.  

The RO's 2001 letter did not specifically tell the claimant 
to provide any relevant evidence in his possession.  However, 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  There is no allegation 
from the claimant that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim.  When considering the notification letters, the rating 
decision on appeal, the statement of the case (SOC), and the 
supplemental SOC (SSOCs), as a whole, the Board finds that he 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the appellant.  
However, what the VCAA seeks to achieve is to give the 
claimant notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, because each of the four 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the appellant covering 
all content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board notes that 
the August 2001 notice letter, which preceded the January 
2003 rating decision, satisfies the timing element of the 
Pelegrini decision for the veteran's claim on appeal.  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records are in the 
file.  The file contains post-service private and VA 
treatment records.  The claimant has not referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  The Board notes that during 
the August 2005 travel board hearing, the veteran stated that 
he had been treating with Dr. Connelly since separating from 
service, but he was informed that the claims file only 
contained a few of Dr. Connelly's records dated in 2002.  
However, the veteran essentially stated that Dr. Connelly 
only documented the chiropractic procedures that he conducted 
at the time of the appointment, without additional notations.  
The veteran's representative stated that they should probably 
get them just to be sure.  However, no evidence has been 
received by the Board since the hearing in August 2005.  
Considering the veteran's statement as to the lack of 
pertinent findings in Dr. Connelly's records and the fact 
that there is sufficient evidence now of record to award him 
a higher rating, the Board concludes delaying resolution of 
his appeal for the purpose of obtaining these records is 
unnecessary.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The claimant was afforded medical examinations to assess the 
severity of his cervical spine disability. There is no 
indication in the evidence that his disability has worsened 
since he was last examined such that a new examination is 
needed.

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claim in this 
decision.


ORDER

Entitlement to an initial evaluation of 20 percent for a 
cervical spine disability is granted subject to the law and 
regulations governing the payment of monetary benefits.


____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


